Exhibit 10.34

Named Executive Officer Compensation Information – 2010 Salaries and Target
Bonus Percentages

The table below provides information regarding the annual base salaries and
target bonus percentages for the Company’s 2009 named executive officers for the
2010 performance period:

 

Named Executive Officer

  

2010 Annual

Base Salary

  

2010 Target Bonus

Percentage (1)

 

Ronald W. Barrett, PhD

Chief Executive Officer

   $ 525,000    90 % 

William G. Harris

Senior Vice President of Finance and Chief Financial Officer

   $ 342,000    40 % 

William J. Rieflin

President

   $ 410,000    60 % 

Vincent J. Angotti

Senior Vice President, Chief Commercialization Officer

   $ 395,000    40 % 

David R. Savello, PhD

Senior Vice President of Development

   $ 342,500    40 % 

 

(1) Represents a percentage of 2010 annual base salary pursuant to the terms and
conditions of the XenoPort, Inc. Corporate Bonus Plan.